(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuanto, la Corte de Distrito de Arecibo, con fecha 9 de enero de 1940, dictó sentencia condenando al acusado a sufrir la pena de seis meses de cárcel y las costas.
Por Cuanto, el mismo día en que se dictó la sentencia el acu-sado interpuso recurso de apelación para ante este Tribunal, sin que aparezca de los autos haber notificado el recurso al Fiscal de Dis-trito ;
Por cuanto, con fecha 27 de diciembre último el Fiscal de este Tribunal solicitó la desestimación del recurso interpuesto por el acu-sado por falta de jurisdicción por no haber notificado al Fiscal de Distrito del escrito de apelación.
Por Cuanto, señalada la vista de la moción últimamente men-cionada para el día 13 del corriente, compareció el abogado del acu-*1015sado y alegó oralmente qne no había sido notificado de la misma, por ■1o qne la Corte dejó sin efecto la vista señalada, posponiéndola para el 20 del actual, dando así una oportunidad al abogado del apelante para qne presentase evidencia, si alguna tuviere, demostrativa de que el escrito de apelación había sido realmente notificado al Fiscal de Distrito, no obstante no aparecer afirmativamente de los autos que se hiciera tal notificación;
Pok cuaNto, en el día de ayer, 20 del actual, se llamó a la vista, de dicha moción, no compareciendo la representación del acusado,, no obstante tener conocimiento de dicho señalamiento.
Poe tanto, vista la moción del Fiscal de este Tribunal y los autos de este caso, de los que no aparece afirmativamente que el acusado» notificase al Fiscal de Distrito su escrito de apelación, se desestima; el recurso por falta de jurisdicción.
Llamadas las causas que a continuación se expresan para la vista de la moción de la parte apelada solicitando la desestimación del recurso por abandono, sólo compareció dicha parte por su Fiscal, y habiendo informado el Secretario que el apelante fué notificado de-la moción y del señalamiento, sin que haya impugnado la moción en forma alguna, y apareciendo de la certificación acompañada que el' apelante dejó transcurrir el término de ley sin perfeccionar el re-curso y no habiéndose elevado aún los autos a este Tribunal, se de-clararon con lugar las mociones y en su consecuencia se desestimaron los recursos.
Núms. 7976, 8524, 8525, 8526, 8527, 8528, 8529, 8530, 8531, 8532,. 8533, 8539, 8540, 8541, 8542, 8543, 8545, 8547, 8548, 8549, 8550, 8552„ 8554, 8568, 8569, 8570, 8571, 8572, 8573, 8574 y 8575.